            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


CONSTANCE MOGULL, individually and on
behalf of all others similarly situated,                  CASE NO.

                            Plaintiff,                    CLASS ACTION COMPLAINT
       v.

PETE AND GERRY’S ORGANICS, LLC,                           JURY TRIAL DEMANDED

                            Defendant.



       Plaintiff Constance Mogull (“Plaintiff” or “Ms. Mogull”), by and through her attorneys,

makes the following allegations pursuant to the investigation of her counsel and based upon

information and belief, except as to allegations specifically pertaining to herself and her counsel,

which are based on personal knowledge, against Defendant Pete and Gerry’s Organics, LLC

(“Nellie’s” or “Defendant”).

                                  NATURE OF THE ACTION

       1.      This is a class action lawsuit on behalf of purchasers of Nellie’s Free Range Eggs

(the “Eggs”) in the United States.

       2.      Defendant, the distributor of the Eggs, falsely markets them as being “Free

Range” eggs from hens raised in humane living conditions.

       3.      In fact, while boasting about the living conditions of Nellies’ hens, Defendant

goes as far as to draw a contrast between its farms with other farms with purportedly less

humane conditions:

               Most hens don’t have it as good as Nellie’s. 9 out of 10 hens in the
               U.S. are kept in tiny cages at giant egg factories housing millions
               of birds. Sadly, even “cage-free” is now being used to describe
               hens that are crowded into large, stacked cages on factory farms,
               who never see the sun. Nellie’s small family farms are all

                                                 1
Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 2 of 25




   Certified Human Free-Range. Our hens can peck, perch, and play
   on plenty of green grass.




                                 2
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 3 of 25




       4.      This statement and this imagery are reinforced by Defendants’ further statements

that the Eggs come from “Outdoor Forage” hens.

       5.      These representations led Plaintiff and other reasonable consumers to understand

that Defendant’s hens had space to move around both indoors and outdoors, that the hens in fact

spent time outdoors, and that Defendant’s hens have better lives than other hens because they

have more access to the outdoors.

       6.      Unfortunately for consumers, none of this is accurate. Defendant’s portrait of a

its hens’ Free Range” lifestyle is far from the reality. Defendant’s hens are crammed into sheds

up to 20,000 at a time, preventing them from extending their wings, foraging or making their

way to the outdoor space Defendant advertises so prominently.



                                                3
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 4 of 25




       7.      These conditions are a very far cry from the impression reasonable consumers

gain from Defendant’s representations and photographs on the Eggs’ packaging.

       8.      Media on Defendant’s own website provides powerful evidence of how

consumers interpret its claim that the Eggs are “free range.” In a video found on the Nellie’s

YouTube Channel titled “Nellie’s Free Range Eggs – Understanding Eggs,” Nellie’s purports to

provide a “Helpful explanation of some of the terms used on egg cartons and their validity from

Nellie's Free Range Eggs.” 1

       9.      The video discusses the difference between specialized egg labels: “all natural

farm fresh,” “cage free,” and “free range.” 2 The narrator describes a “cage free” hen as “still

liv[ing] inside a space much like a large overcrowded warehouse”—deeming it “still a pretty

grim existence” because “she’ll never get to see the outdoors or have the environment she needs

to act like a normal hen.” For comparison, the video includes an image of a cage free farm: 3




1
  https://www.youtube.com/watch?v=b62wACS0ln0 (last visited March 23, 2021)
2
  Id.
3
  Id.

                                                 4
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 5 of 25




In contrast, the video argues, the “hen that made [a Nellie’s egg]? Well, she’s one happpy hen.

Our free-range hens get to live their lives like real hens, with access to pasture everyday in good

weather. Our hens can spread their wings, forage in the fields, or scratch in the dirt.” 4 This

narration is accompanied with a series of images purportedly depicting Nellie’s farms:




4
    Id.

                                                 5
Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 6 of 25




                             6
             Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 7 of 25




Notably, the interior of a Nellie’s henhouse is never shown in the video. The video ends with a

comparison of “all natural,” “cage free” and Nellie’s Free Range Eggs, and shows that only

Nellie’s eggs come from “small farms” where the birds are given “room to stretch” and “outdoor

access.” 5

          10.   Defendant’s practices clearly do not live up to its own interpretation of the term

“Free Range” and the Eggs’ packaging images:




5
    Id.

                                                  7
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 8 of 25




       11.     As shown in the above image comparisons, the conditions in Defendant’s

henhouses are virtually indistinguishable as those from the example they show as being not “Free

Range” where hens are essentially “liv[ing] inside a space much like a large overcrowded

warehouse.” Nellie’s itself describes this as a “grim existence” for these hens. But contrary to

its packaging representations, that is precisely how Nellie’s own hens live.

       12.     Further exacerbating the issue, Defendant’s hens can only get outside through

small hatches cut at intervals along the sides of the shed. The hatches are closed all winter and

                                                 8
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 9 of 25




during inclement weather. In pleasant weather the hatches are closed at night and are not opened

until 1 pm the next day.




                                               9
         Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 10 of 25




       13.    Because of this overcrowding and limited time that the hatches are open, many of

Defendant’s hens are unable to ever access the hatches or the outdoor space Defendant advertises

so prominently.

//

//

//

//

//

//

//

//

//

//

//

//


                                              10
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 11 of 25




       14.     A 2016 consumer survey conducted at the University of Bath found that the top

reason consumers purchase eggs labeled as “free range” is because “Hens are happier.” 6




       15.     But Nellie’s hens are not happier. They live under conditions comparable to those

that Defendant itself has labeled as a “grim existence.”

       16.     The disconnect between Nellie’s representations about the Eggs and reality is

demonstrated by a video where shoppers exiting a Brooklyn, New York Whole Foods

supermarket were asked if they had purchased Nellie’s Eggs. Shoppers who answered in the

affirmative were asked why they chose Nellie’s, and their answers included “I do look for ‘free

6
 https://purehost.bath.ac.uk/ws/files/158352483/Accepted_Version.pdf (last visited March 23,
2021)

                                                11
           Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 12 of 25




range.’ I just feel like it’s less cruel[,]” and “‘Free range’ because I care about the animals and

how they are treated.” 7




7
    https://www.youtube.com/watch?v=x9GksLy2R3A (last visited March 23, 2021)

                                                 12
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 13 of 25




          17.   The same Nellie’s Eggs purchasers were then shown video of the actual

conditions on Nellie’s farms, and asked for their thoughts. Their responses included “Well I

think it’s really deceptive. That’s disgusting what you showed me[,]” “Another big lie[,]” “It’s

definitely less ‘free range’ than you think[,]” and “It’s awful. That is not what I imagined ‘free

range’ to be.” 8




8
    Id.

                                                13
Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 14 of 25




                             14
             Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 15 of 25




           18.   When asked the question “After seeing this, would you buy Nellie’s again?” all of

the customers in the video answered that they would not. 9

//

//

//

//

//

//

//

//




9
     Id.

                                                 15
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 16 of 25




          19.    Consumers like Plaintiff pay more for Nellie’s Eggs than eggs that do not purport

to be Free Range and bear images invoking extension outdoor space:

     Egg Brand 10                   Carton                       Claims               Price 11


  Nellie’s Free-
 Range Grade A                                                  See supra              $4.79
Large Brown Eggs
      – 12ct


     Grade A large
                                                              “Large Fresh             $2.29
      eggs – 12ct –
                                                             Grade A Eggs”
     Good & Gather


                                                              “Cage free”
 Cage-Free Grade
                                                            “contains 250mg
 A Large Brown                                                                         $2.59
                                                             Omega-3 Fatty
  Eggs – 12ct –
                                                             Acid & 300ug
 Good & Gather
                                                            Lutein Per Egg”
                                                            “Now! For Your
                                                            Nutritious Diet”

                                                            “Excellent source
                                                            of… Vitamins D,
                                                             E, B2, B12, B5”
     Eggland’s Best
                                                                                       $2.79
     Grade A Large
                                                             “Plus- 125mg
      Eggs – 12ct
                                                           Omega 3, 25% less
                                                           Saturated Fat than
                                                            Regular Eggs”

                                                            “Most Trusted By
                                                              Shoppers”
Organic Cage-Free
  Fresh Grade A                                                “Organic”
                                                                                       $3.39
large Brown Eggs
– 12 ct – Good &                                               “Cage free”
      Gather


10
     For the purpose of equal comparison, all eggs selected are “Grade A” and size “large”
11
     Prices from target.com using zip code 10106 on 4/9/2021

                                                 16
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 17 of 25




       20.     Plaintiff is a purchaser of Nellie’s Eggs who asserts claims for fraud, breach of

express warranty, and violations the consumer protection laws of the state of New York, on

behalf of herself and all similarly situated purchasers of the Eggs.

                                            PARTIES

       21.     Plaintiff Constance Mogull is a resident of Mamaroneck, New York. Ms. Mogull

purchased the Eggs on many occasions throughout 2018 and 2019 from Stop and Shop in

Larchmont, NY. Prior to purchasing the Eggs, Plaintiff carefully viewed and read the Eggs’

labeling, including the representations that the Eggs are “Free Range,” that “Most hens don’t

have it as good as Nellie’s…. Our hens can peck, perch, and play on plenty of green grass[,]” and

that the Eggs are from “Outdoor Forage, 100% Vegetarian Feed” hens, and the accompanying

photographs and imagery. Plaintiff understood these statements and the photographs on the

packaging to mean that Defendant’s hens had space to move around both indoors and outdoors,

that the hens in fact spent time outdoors, and that Defendant’s hens have better lives than other

hens because they have more access to the outdoors.

       22.     Defendant Pete and Gerry’s Organics, LLC is a New Hampshire corporation

headquartered in Monroe, New Hampshire. Pete and Gerry’s is one of the nation’s largest sellers

of eggs, with $177 million in reported sales revenue in 2017.

       23.     Defendants sell Nellie’s eggs in more than 9,600 retailers across the country. As

of 2017, Nellie’s represented that it produces its eggs through a network of “family” farms

located in 12 states, including New York, Pennsylvania, New Jersey, and Vermont.




                                                 17
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 18 of 25



                                 JURISDICTION AND VENUE

       24.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 class members and the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs, and at least one Class member is a citizen of

a state different from Defendant.

       25.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in New York. Defendant has marketed, promoted, distributed, and sold the Eggs in

New York, rendering exercise of jurisdiction by New York courts permissible.

       26.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because this

is a judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred.

       27.      All conditions precedent necessary for filing this Complaint have been satisfied

and/or such conditions have been waived by the conduct of the Defendant.

                         CLASS REPRESENTATION ALLEGATIONS

       28.      Plaintiff seeks to represent a class defined as all persons in the United States who

purchased the Eggs (the “Class”). Excluded from the Class are persons who made such purchase

for purpose of resale.

       29.      Plaintiff also seeks to represent a subclass defined as all Class members who

purchased the Eggs in New York (the “New York Subclass”).

       30.      Members of the Class and New York Subclass are so numerous that their

individual joinder herein is impracticable. On information and belief, members of the Class and

New York Subclass number in the millions. The precise number of Class members and their

identities are unknown to Plaintiff at this time but may be determined through discovery. Class



                                                  18
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 19 of 25




members may be notified of the pendency of this action by mail and/or publication through the

distribution records of Defendant and third-party retailers and vendors.

       31.      Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to whether Defendant’s labeling, marketing and promotion of the

Devices is false and misleading.

       32.      The claims of the named Plaintiff are typical of the claims of the Class in that the

named Plaintiff was exposed to Defendant’s false and misleading marketing and promotional

materials and representations, purchased the Eggs, and suffered a loss as a result of that

purchase.

       33.      Plaintiff is an adequate representative of the Class and New York Subclass

because her interests do not conflict with the interests of the Class members she seeks to

represent, she has retained competent counsel experienced in prosecuting class actions, and she

intends to prosecute this action vigorously. The interests of Class members will be fairly and

adequately protected by Plaintiff and her counsel.

       34.      The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of


                                                 19
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 20 of 25




Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                             COUNT I
                 Deceptive Acts Or Practices, New York Gen. Bus. Law § 349
       35.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

       36.     Plaintiff brings this claim individually and on behalf of members of the New York

Subclass against Defendant.

       37.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by making false representations on the label of the Eggs.

       38.     The foregoing deceptive acts and practices were directed at consumers.

       39.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the production and quality of the Eggs.

       40.     Plaintiff and members of the New York Subclass were injured as a result because

(a) they would not have purchased the Eggs if they had known that the Nellie’s representations

with regard to their hens and Egg production were false, and (b) they overpaid for the Eggs on

account of Nellie’s representations.

       41.     On behalf of herself and other members of the New York Subclass, Plaintiff seeks

to enjoin the unlawful acts and practices described herein, to recover their actual damages or fifty

dollars, whichever is greater, three times actual damages, reasonable attorneys’ fees and costs,

and an order enjoining Defendant’s deceptive conduct, and any other just and proper relief

available under Section 349 of the New York General Business Law.




                                                 20
            Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 21 of 25



                                           COUNT II
                       False Advertising, New York Gen. Bus. Law § 350
        42.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

        43.     Plaintiff brings this claim individually and on behalf of members of the New York

Subclass against Defendant.

        44.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising in violation

of Section 350 of the New York General Business Law by misrepresenting that the Eggs are

“Free Range,” that “Most hens don’t have it as good as Nellie’s…. Our hens can peck, perch,

and play on plenty of green grass[,]” and that the Eggs come from “Outdoor Forage, 100%

Vegetarian Feed” hens. The packaging similarly contained misleading images of hens living

outdoors, as alleged above.

        45.     Plaintiff understood these statements and the photographs on the packaging to

mean that Defendant’s hens had space to move around both indoors and outdoors, that the hens

in fact spent time outdoors, and that Defendant’s hens have better lives than other hens because

they have more access to the outdoors.

        46.     The foregoing advertising was directed at consumers and was likely to mislead a

reasonable consumer acting reasonably under the circumstances.

        47.     This misrepresentation has resulted in consumer injury or harm to the public

interest.

        48.     As a result of this misrepresentation, Plaintiff and members of the New York

Subclass have suffered economic injury because (a) they would not have purchased the Eggs if

they had known that the Nellie’s representations with regard to their hens and Egg production

were false, and (b) they overpaid for the Eggs on account of the misrepresentation.

                                                 21
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 22 of 25




       49.     On behalf of herself and other members of the New York Subclass, Plaintiff seeks

to enjoin the unlawful acts and practices described herein, to recover their actual damages or five

hundred dollars, whichever is greater, three times actual damages, and reasonable attorneys’ fees

and costs, and an order enjoining Defendant’s deceptive conduct, and any other just and proper

relief available under Section 350 of the New York General Business Law.

                                           COUNT III
                                  Breach of Express Warranty
       50.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above as though fully set forth herein.

       51.     Plaintiff brings this claim individually and on behalf of members of the Class and

New York Subclass against Defendant.

       52.     In connection with the sale of the Eggs, Defendant, as the producer, marketer,

distributor, and/or seller issued written warranties by representing that the Eggs are “Free Range”

and that “Most hens don’t have it as good as Nellie’s…. Our hens can peck, perch, and play on

plenty of green grass.” The packaging similarly contained misleading images of hens living

outdoors, as alleged above.

       53.     In fact, the Eggs do not conform to the above-referenced representations because

Nellie’s hens are instead crammed into sheds up to 20,000 at a time, preventing them from

extending their wings, foraging or making their way to the outdoor space that Defendant

advertises so prominently.

       54.     Plaintiff and the members of the proposed Class and the New York Subclass were

injured as a direct and proximate result of Defendant’s breach because (a) they would not have

purchased the Eggs if they had known that the Nellie’s representations with regard to their hens




                                                22
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 23 of 25




and Egg production were false, and (b) they overpaid for the Eggs on account of the

misrepresentations.

       55.     Plaintiff’s counsel notified Defendant of her claims in a demand letter shortly

after learning about its breach of warranty, sent via FedEx, on February 19, 2021.

                                             COUNT IV
                                                Fraud
       56.     Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth above as though fully set forth herein.

       57.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendant.

       58.     As discussed above, Defendant misrepresented on the Egg’s packaging that the

Eggs are “Free Range” and that “Most hens don’t have it as good as Nellie’s…. Our hens can

peck, perch, and play on plenty of green grass.” The packaging similarly contained misleading

images of hens living outdoors, as alleged above.

       59.     The false and misleading representations and omissions were made with

knowledge of their falsehood. Defendant is a top distributor of eggs in the United States that is

undoubtedly aware of its farmers’ practices. Nonetheless, Defendant continues to sell its Eggs to

unsuspecting consumers using these false and misleading representations and omissions.

       60.     Nellies is aware of how the term “Free Range” is perceived by consumers, as

evidenced by their website and other promotional materials.

       61.     The false and misleading representations and omissions were made by Defendant,

upon which Plaintiff and members of the proposed Class and New York Subclass reasonably and

justifiably relied, and were intended to induce and actually induced Plaintiff and members of the

proposed Class and New York Subclass to purchase the Devices.



                                                    23
          Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 24 of 25




        62.     The fraudulent actions of Defendant caused damage to Plaintiff and members of

the proposed Class and New York Subclass, who are entitled to damages and other legal and

equitable relief as a result.

                                       RELIEF DEMANDED

        63.     WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, seeks judgment against Defendant, as follows:

                a.      For an order certifying the nationwide Class and the New York Subclass
                        under Rule 23 of the Federal Rules of Civil Procedure and naming
                        Plaintiff as representatives of the Class and New York Subclass and
                        Plaintiff’s attorneys as Class Counsel to represent the Class and New York
                        Subclass members;

                b.      For an order declaring that Defendant’s conduct violates the statutes
                        referenced herein;

                c.      For an order finding in favor of Plaintiff, the nationwide Class, and the
                        New York Subclass on all causes of action asserted herein;

                d.      For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                e.      For prejudgment interest on all amounts awarded;

                f.      For an order of restitution and all other forms of equitable monetary relief;

                g.      For an order enjoining Defendant from continuing the illegal practices
                        detailed herein and compelling Defendant to undertake a corrective
                        advertising campaign; and

                h.      For an order awarding Plaintiff and the Class and New York Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                    JURY TRIAL DEMANDED

        Plaintiff demands a trial by jury on all claims so triable.



Dated: April 21, 2021                            Respectfully submitted,

                                                 BURSOR & FISHER, P.A.


                                                   24
Case 7:21-cv-03521-VB Document 1 Filed 04/21/21 Page 25 of 25



                           By: /s/ Yitzchak Kopel
                                 Yitzchak Kopel


                           Scott A. Bursor
                           Yitzchak Kopel
                           888 Seventh Avenue
                           New York, NY 10019
                           Tel: (646) 837-7150
                           Fax: (212) 989-9163
                           E-Mail: scott@bursor.com
                                    ykopel@bursor.com



                           Attorneys for Plaintiff




                             25
